PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the appellant’s convictions for sexual battery and kidnapping. We find no meritorious pretrial or trial issue raised in either the brief filed by the appellate public defender or in the appellant’s own pro se brief. We do, however, agree with the appellant and his counsel that it was error to impose the habitualized sentences consecutively since all three crimes clearly occurred during a single criminal episode. Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S.-, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994).
Accordingly, we vacate the sentences imposed and remand for imposition of concurrent sentences. Upon remand the sentencing court shall also correct, if necessary, the jail credit time in the sentencing order.
DANAHY, A.C.J., and LAZZARA and FULMER, JJ., concur.